Title: From John Adams to J. Bernhard, 18 January 1782
From: Adams, John
To: Bernhard, J.



Amsterdam January 18. 1782
Sir

I have received the Letter which you did me the Honour to write me, Yesterday from Leyden and it would give me Pleasure, if it were in my Power to give you a Satisfactory answer. But it is not. I am So far from having any Authority, from Congress to encourage officers, to go to America from Europe, with a View of obtaining service in the American Army, that my orders are quite the Contrary.
This War has continued in America, seven years, and the Army has been new formed So often upon the Expiration of the Term for which it was engaged, that there are at this day, a vast Number of officers, Natives of america, who cannot obtain service. Which will shew you, in a clear Light, the Impracticability, of my recommending any officer to Congress or General Washington for Service. All that I can do in such Cases is, when any officer is determined to go to america, at his own Expence and risque in order to see Service, to give him a Letter of Introduction to a Friend, who might shew him a personal Civility.

I have the Honour to be, sir, your

